TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00737-CV



   Plus SMS Holdings Limited; North America Cre8, Inc.; Cre8 Limited; Carlos Pullas;
        Julio Castellon; Chris Horn; Robert Hunter and Clive Thomas, Appellants

                                                v.

                                 Christopher Tiensch, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-GN-08-003841, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellants have filed a status report indicating that the disputes in this matter

have been resolved and consenting to the dismissal of this appeal. We will treat the status report

as a motion to dismiss the appeal. We grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.1.



                                             _____________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellants’ Motion

Filed: November 21, 2012